Citation Nr: 9911321	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96-52 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for bowel disorder and sexual dysfunction 
due to VA medical or surgical treatment in January 1995.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



REMAND

The veteran had active service from February 1976 to October 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  The case was remanded to the RO for further 
development of this issue by the Board in March 1998 
(corrected decision issued June 1998).  Following further 
development, the RO continued the denial of the veteran's 
claim for disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 in rating decision dated 
August 1998.

A review of the record shows that there are additional VA 
medical records in existence, which should be obtained and 
associated with the claims folder.  Specifically, the Board 
notes that it appears that the veteran's complete hospital 
records were examined by the RO prior to the August 1998 
rating decision as well as by the VA medical examiner July 
1998.  However, only copies of the January 1995 operative 
report and pathology report and hospital summary are 
currently associated with the claims folder.  

Decisions of the Board must be based on all of the evidence 
available, Gilbert v. Derwinski, 1 Vet. App. 78 (1990), and 
the duty to assist includes the duty to request information 
which may be pertinent to the claim, Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Therefore, this case is again REMANDED to VARO for the 
following action:

1.  The VARO should obtain a certified 
copy or the original of all the 
appellant's VA treatment records, both 
inpatient (to include any pre-operative 
surgery risk education records and post-
op rehabilitation records) and 
outpatient, dated both prior to and 
subsequent to the January 1995 surgery.  
These should include, but are not limited 
to, records from VA medical facilities in 
North Little Rock Arkansas, and Oklahoma 
City, Oklahoma..  

2.  After the development requested above 
has been completed, the RO should 
readjudicate the appellant's claim for 
entitlement under 38 U.S.C.A. § 1151, and 
the provisions of 38 C.F.R. § 3.358 
promulgated in 1995 in response to the 
Gardner decision.  If the issue remains 
denied, a supplemental statement of the 
case should be provided to the appellant 
and his representative and the 
appropriate period of time to respond 
thereto.

3.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

	(CONTINUED ON NEXT PAGE)


		
	SANDRA L. SMITH
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



